BOWEN W. SIMMONS, Supernumerary Circuit Judge.
Appellant-defendant, an indigent at nisi prius and here, was convicted by a jury pursuant to an indictment for violation of Alabama Controlled Substance Act of 1971. Heroin was the involved charge. The Court sentenced him to ten years imprisonment.
*740We have examined the entire record and fail to find any ruling of the court that was prejudicial to appellant. This search is mandated by T. 15, § 389, Code of Alabama 1940, Recompiled 1958.
Appellant’s appointed attorney, who defended appellant at nisi prius and appointed to represent him here, has advised this court by letter dated March 17, 1976, that he is unable to find any error in the transcript and record of the proceedings. The attorney certifies in his letter that he mailed a copy of his letter to this court, postage prepaid, to defendant.
In view of our research and this “no merit” letter, we affirm the judgment.
The foregoing opinion was prepared by the Honorable BOWEN W. SIMMONS, serving as a judge of this Court under § 2 of Act No. 288 of July 7, 1945, as amended; his opinion is hereby adopted as that of the Court.
AFFIRMED.
TYSON, HARRIS, DeCARLO and BOOKOUT, JJ., concur.